Case 1:21-cv-07185-AT Document 11 Filed 09/21/21 Page 1 of 2
          Case 1:21-cv-07185-AT Document 11 Filed 09/21/21 Page 2 of 2



        5.     The parties are directed to submit with their joint letter a jointly proposed Case
Management Plan and Scheduling Order. The parties are directed to consult the Court’s Individual
Practices and model Case Management Plan and Scheduling Order, which are available at
https://nysd.uscourts.gov/hon-analisa-torres. The joint letter shall be filed electronically on ECF,
with a courtesy copy, clearly marked as such, e-mailed to chambers in accordance with the Court’s
Individual Practices (See Rule I.B). The proposed Case Management Plan and Scheduling Order
shall be e-mailed to chambers (Torres_nysdchambers@nysd.uscourts.gov).

       6.     Requests for adjournment of the deadline for the above submissions will be
considered only if made in writing and in accordance with the Court’s Individual Practices (See
Rule I.C).

        7.     The parties are advised that the Court requires pre-motion letters before a motion is
filed (See Rules III.A–C).

       8.       If this case has been settled or otherwise terminated, counsel are required to notify
the Court—before the deadline for the above submissions—by calling (212) 805-0292 and must
e-mail a stipulation of discontinuance, voluntary dismissal, or other proof of termination to the
Orders and Judgments Clerk (judgments@nysd.uscourts.gov).

       SO ORDERED.

Dated: September 21, 2021
       New York, New York




                                                   2
